Citation Nr: 0320524	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision that, 
among other things, awarded a 10 percent disability rating 
for the veteran's service-connected spondylolisthesis at L5-
S1.

Besides the issue listed above, a claim of entitlement to a 
compensable disability rating for residuals of a fracture of 
the first metacarpal of the right hand was developed for 
appellate review following the May 1999 RO rating decision.  
A 10 percent disability rating was granted for this 
disability by the Board in a January 2003 decision.


REMAND

In January 2003, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of two 
VA examination reports dated in April 2003, as well as VA 
treatment records dated from April 1998 to May 1999.  The 
record reflects that the veteran has not yet had the 
opportunity to review the additions to the record pursuant to 
38 C.F.R. § 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, the veteran was not 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and he 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, as will be 
discussed below, further notification in accordance with 
38 U.S.C.A. § 5103 (West 2002) is required.  Thus, the Board 
will remand this case to the RO.  

The Board also notes that in rating the veteran's 
spondylolisthesis at L5-S1, the RO has considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
The schedular criteria by which intervertebral disc syndrome 
is rated changed after the veteran filed his claim in January 
1999.  38 C.F.R. § 4.71a (2002); 67 Fed. Reg. 54345-49 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)).  Where the regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Although the Board notified the veteran in September 2002 of 
the changes in the rating criteria for rating intervertebral 
disc syndrome, because additional notice is necessary in the 
veteran's case, as will be discussed below, time will be 
saved if any additional notice required as a result of the 
changes in the rating criteria is conducted while the file is 
at the RO.  As such, the veteran should again be specifically 
advised by the RO of the new and the old rating criteria for 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claim under 38 C.F.R. § 4.71a as these 
provisions existed at the time he filed his claim, and as 
amended during the pendency of his appeal.  See Karnas, 
supra.  By so doing, the veteran will be given ample 
opportunity to submit evidence relative to the changed 
criteria and have the RO consider the evidence before 
returning the case to the Board.  See DAV, supra.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted in November 2000.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Federal Circuit in DAV, supra, also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (allowing the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and providing for "not 
less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which allows 
a claimant one year to submit evidence.  

In the veteran's case, although the Board notified the 
veteran of the VCAA and of the evidence needed to 
substantiate his claim in a September 2002 letter, it does 
not appear that the RO has provided the veteran with the 
specific notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  Therefore, a remand is required.  Upon remand, 
the Board finds that the RO should make clear notification 
under 38 U.S.C.A. § 5103(a) as to the remanded issue.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his service-connected low 
back disability.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim, including evaluating his service-
connected disability under 38 C.F.R. § 
4.71a as it was at the time he filed his 
claim, and as amended during the pendency 
of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  Consideration should also 
be given to 38 C.F.R. § 3.321(b).  If the 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
It should also refer to any Diagnostic 
Codes relating to evaluation of any 
affected nerve(s), as well as any other 
pertinent rating criteria under 38 C.F.R. 
§ 4.71a.  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

